Citation Nr: 0013941	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  95-28 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disability, claimed to be manifested by a low sperm count, 
secondary to Agent Orange exposure.

2.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from August 1959 to 
December 1972.

The above two matters come before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 rating decision 
of the Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  They were remanded by the 
Board in November 1997 for additional development, and the 
claims folder is now back at the Board.


REMAND

As noted above, this case was previously remanded for 
additional development.  In particular, the RO was asked to 
(1) schedule the veteran for a medical examination of his 
genitourinary system, in order to clarify his contention that 
he currently suffers from a disability manifested by a low 
sperm count, that he believes is secondary to Agent Orange 
exposure; (2) secure a copy of the report of a VA 
audiological evaluation that apparently was conducted in 
February 1995; and (3) schedule the veteran for another 
audiological evaluation, in order to objectively ascertain 
the current degree of hearing loss.  The RO was also asked in 
the remand to "ensure that the requested development has 
been fully accomplished and that all actions in that regard 
have been fully documented in the record."

The Board has reviewed the evidentiary record, which includes 
an April 1999 Supplemental Statement of the Case (SSOC), 
according to which the development requested by the Board was 
fully accomplished.  This SSOC also shows that both claims on 
appeal were re-adjudicated, and remained denied.  
Unfortunately, the Board has been unable to confirm that the 
development that was requested in the November 1997 remand 
was in fact fully accomplished, as the report of a VA 
audiological evaluation reportedly conducted on November 26, 
1997; a note reportedly received on November 13, 1997, 
indicating that only a regular "C & P" examination was 
conducted in February 1997; and evidence reflecting 
notification to the veteran for audiology and genitourinary 
evaluations/examinations apparently scheduled for January 
and/or February 1998, for both of which the veteran 
reportedly "failed to report," are not in the file.  The 
Board is, therefore, of the opinion that the RO should secure 
and associate with the file a copy of the report of the 
November 26, 1997, VA audiological evaluation, and should 
also re-schedule the veteran for an audiological evaluation 
and a genitourinary examination, making sure that copies of 
the notifications, as well as any memorandums addressing any 
failure to report for either of these examinations, are made 
part of the file.

The Board certainly regrets the delay involved in remanding 
this case once again.  However, as explained above, it is 
felt that a remand is appropriate at this time, in order to 
ensure due process.  Accordingly, the case is REMANDED to the 
RO for the following action:

1.  The RO should secure and associate 
with the file a copy of the report of the 
VA audiological evaluation that was 
conducted on November 26, 1997.

2.  The RO should thereafter re-schedule 
the veteran for an audiological evaluation 
and a genitourinary examination, making 
sure that, in addition to the resulting 
reports, copies of the notifications, as 
well as any memorandums addressing any 
failure to report for either of these 
examinations, are made part of the file.

The veteran should be reminded of his duty 
to cooperate with VA in the development of 
his claims, and of the potential 
consequences of his failing to report for 
a VA medical examination and/or 
audiological evaluation.

The physician who conducts the 
genitourinary examination of the veteran 
should be asked to review the pertinent 
evidence in the file, including the 
service medical records, examine the 
veteran, and submit a comprehensive, 
legible report of medical examination, 
which should include, as a minimum, the 
following information:

A.  A list of all pertinent 
diagnoses.

B.  His or her opinion as to whether 
any genitourinary disability 
specifically manifested by a low 
sperm count, if confirmed, is 
causally related to inservice 
incidents or events, to include the 
claimed exposure to Agent Orange.

3.  After the above action has been 
completed, the RO should again re-
adjudicate the claims on appeal and, if 
either of the benefits sought on appeal 
remains denied, the veteran should be 
furnished another Supplemental Statement 
of the Case, and given the opportunity to 
respond thereto, with additional argument 
and/or evidence.  Again, the RO is hereby 
reminded to make sure to fully document in 
the file all the development that has been 
accomplished, including associating with 
the file copies of all notifications and 
other communications sent to the veteran.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he is hereby advised that he has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


